Case: 20-60660     Document: 00516207038         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 17, 2022
                                  No. 20-60660
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Barad Ali, also known as Ashid Ali,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A096 042 533


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Barad Ali, a native and citizen of Pakistan, petitions for review of an
   order of the Board of Immigration Appeals (BIA) dismissing his appeal from
   the denial of his application for asylum and withholding of removal. He raises
   arguments concerning the BIA’s adverse credibility determination and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60660      Document: 00516207038          Page: 2   Date Filed: 02/17/2022




                                    No. 20-60660


   whether he had shown past persecution or a reasonable fear of future
   persecution.
          This court reviews the BIA’s decision and considers the immigration
   judge’s decision only to the extent it influenced the BIA. Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018). Factual findings are reviewed for
   substantial evidence and legal determinations are reviewed de novo. Lopez-
   Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). Under the substantial
   evidence standard, this court may not overturn a factual finding unless “the
   evidence compels a contrary result.” Martinez-Lopez v. Barr, 943 F.3d 766,
   769 (5th Cir. 2019).
          Requests for asylum and withholding of removal must be supported
   by credible evidence. Avelar-Oliva v. Barr, 954 F.3d 757, 772 (5th Cir. 2020).
   Credibility determinations are reviewed under the substantial evidence
   standard. Avelar-Oliva, 954 F.3d at 763.
          Here, the BIA’s adverse credibility determination is supported by
   “specific and cogent reasons derived from the record.” See Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Additionally, because the
   evidence does not compel a conclusion contrary to that of the BIA on the
   credibility issue, that conclusion is supported by substantial evidence, and we
   will not overturn it. See Avelar-Oliva, 954 F.3d at 763; Martinez-Lopez, 943
   F.3d at 769. Finally, because the adverse credibility determination suffices
   to uphold the BIA’s decision, we need not consider Ali’s arguments
   concerning whether he established persecution. See Chun v. INS, 40 F.3d 76,
   79 (5th Cir. 1994). The petition for review is DENIED.




                                         2